Exhibit 10.11

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (“Agreement”), made and effective this 26th day of
March, 2003, by and between XOMA (US) LLC (“XOMA” or the “Company”), a Delaware
limited liability company with its principal office at 2910 Seventh Street,
Berkeley, California, and Patrick J. Scannon, M.D., Ph.D., (“Executive”), an
individual residing at 176 Edgewood, San Francisco, California.

 

WHEREAS, the Company wishes to enter into this Agreement to assure the Company
of the continued services of Executive; and

 

WHEREAS, Executive is willing to enter into this Agreement and to continue to
serve in the employ of the Company upon the terms and conditions hereinafter
provided;

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
parties hereto hereby agree as follows:

 

1. Employment. The Company agrees to continue to employ Executive, and Executive
agrees to continue to be employed by the Company, for the period referred to in
Section 3 hereof and upon the other terms and conditions herein provided.

 

2. Position and Responsibilities. The Company agrees to employ Executive in the
position of Senior Vice President and Chief Scientific and Medical Officer, and
Executive agrees to serve as Senior Vice President and Chief Scientific and
Medical Officer, for the term and on the conditions hereinafter set forth.
Executive agrees to perform such services not inconsistent with his position as
shall from time to time be assigned to him by the Chairman of the Board,
President and Chief Executive Officer of the Company (the “Chairman”).

 

3. Term and Duties.

 

(a) Term of Employment. This Agreement shall become effective and the term of
employment pursuant to this Agreement shall commence on March 26, 2003 and will
continue until March 25, 2004, when it will terminate unless it is extended by
mutual written consent of Executive and the Company or unless Executive’s
employment is terminated by the Company or he resigns from the Company’s employ
as described herein.

 

(b) Duties. During the period of his employment hereunder Executive shall serve
the Company as its Senior Vice President and Chief Scientific and Medical
Officer, and except for illnesses, vacation periods and reasonable leaves of
absence, Executive shall devote all of his business time, attention, skill and
efforts to the faithful performance of his duties hereunder.

 

So long as Executive is Senior Vice President and Chief Scientific and Medical
Officer of the Company, he will discharge all duties incidental to such office
and such further duties as may be reasonably assigned to him from time to time
by the Chairman.

 

4. Compensation and Reimbursement of Expenses.

 

(a) Compensation. For all services rendered by Executive as Senior Vice
President and Chief Scientific and Medical Officer during his employment under
this Agreement, the Company shall pay Executive as compensation a salary at a
rate of not less than $340,000 per annum. All taxes and governmentally required
withholding shall be deducted in conformity with applicable laws.



--------------------------------------------------------------------------------

(b) Reimbursement of Expenses. The Company shall pay or reimburse Executive for
all reasonable travel and other expenses incurred by Executive in performing his
obligations under this Agreement in a manner consistent with past Company
practice. The Company further agrees to furnish Executive with such assistance
and accommodations as shall be suitable to the character of Executive’s position
with the Company, adequate for the performance of his duties and consistent with
past Company practice.

 

5. Participation in Benefit Plans. The payments provided in Section 4 hereof are
in addition to benefits Executive is entitled to under any group
hospitalization, health, dental care, disability insurance, surety bond, death
benefit plan, travel and/or accident insurance, other allowance and/or executive
compensation plan, including, without limitation, any senior staff incentive
plan, capital accumulation and termination pay programs, restricted or
non-restricted share purchase plan, share option plan, retirement income or
pension plan or other present or future group employee benefit plan or program
of the Company for which key executives are or shall become eligible, and
Executive shall be eligible to receive during the period of his employment under
this Agreement, and during any subsequent period(s) for which he shall be
entitled to receive payment from the Company under paragraph 6(b) below, all
benefits and emoluments for which key executives are eligible under every such
plan or program to the extent permissible under the general terms and provisions
of such plans or programs and in accordance with the provisions thereof.

 

6. Payments to Executive Upon Termination of Employment.

 

(a) Termination. Upon the occurrence of an event of termination (as hereinafter
defined) during the period of Executive’s employment under this Agreement, the
provisions of this paragraph 6(a) and paragraph 6(b) shall apply. As used in
this Agreement, an “event of termination” shall mean and include any one or more
of the following:

 

(i) The termination by the Company of Executive’s employment hereunder for any
reason other than pursuant to paragraph 6(c); or

 

(ii) Executive’s resignation from the Company’s employ, upon not less than
thirty (30) days’ prior written notice.

 

(b) Continuation of Salary and Other Benefits. Upon the occurrence of an event
of termination under paragraph 6(a), the Company (i) shall, subject to the
provisions of Section 7 below, pay Executive, or in the event of his subsequent
death, his beneficiary or beneficiaries of his estate, as the case may be, as
severance pay or liquidated damages, or both, semi-monthly for a period of
twelve (12) months following the event of termination (the “Severance Payment
Period”), a sum equal to his current salary in effect at the time of the event
of termination, but in no case less than $340,000 per annum, (ii) shall continue
to provide the other benefits referred to in Section 5 hereof until the end of
the Severance Payment Period or until Executive becomes employed elsewhere,
whichever is earlier, and (iii) shall continue to provide the benefits provided
for in paragraph 4(c) to the extent of expenses incurred but not reimbursed
prior to the event of termination. Such payments shall commence on the last day
of the next regular pay period following the date of the event of termination,
or, at the election of the Company, may be paid in one lump sum or in such other
installments as may be mutually agreed between the Company and Executive or, in
the event of his subsequent death, his beneficiary or beneficiaries or legal
representative, as the case may be.

 

(c) Other Termination of Employment. Notwithstanding paragraphs 6(a) and (b) or
any other provision of this Agreement to the contrary, if on or after the date
of this Agreement and prior to the end of the term hereof:

 

(i) Executive has been convicted of any crime or offense constituting a felony
under applicable law, including, without limitation, any act of dishonesty such
as embezzlement, theft or larceny;

 

(ii) Executive shall act or refrain from acting in respect of any of the duties
and responsibilities which have been assigned to him in accordance with this
Agreement and shall fail to desist from such action or inaction within ten (10)
days (or such longer period of time, not



--------------------------------------------------------------------------------

exceeding ninety (90) days, as Executive shall in good faith and the exercise of
reasonable efforts require to desist from such action or inaction) after
Executive’s receipt of notice from the Company of such action or inaction and
the Board of Directors determines that such action or inaction constituted gross
negligence or a willful act of malfeasance or misfeasance of Executive in
respect of such duties; or

 

(iii) Executive shall breach any material term of this Agreement and shall fail
to correct such breach within ten (10) days (or such longer period of time, not
exceeding ninety (90) days, as Executive shall in good faith and the exercise of
reasonable efforts require to cure such breach) after Executive’s receipt of
notice from the Company of such breach;

 

then, and in each such case, the Company shall have the right to give notice of
termination of Employee’s services hereunder as of a date (not earlier than
fourteen (14) days from such notice) to be specified in such notice and this
Agreement (other than the provisions of Section 7 hereof) shall terminate on
such date.

 

7. Post-Termination Obligations. All payments and benefits to Executive under
this Agreement shall be subject to Executive’s compliance with the following
provisions during the term of his employment and for the Severance Payment
Period:

 

(a) Confidential Information and Competitive Conduct. Executive shall not, to
the detriment of the Company, disclose or reveal to any unauthorized person any
trade secret or other confidential information relating to the Company or its
affiliates or to any businesses operated by them, and Executive confirms that
such information constitutes the exclusive property of the Company. Executive
shall not otherwise act or conduct himself to the material detriment of the
Company or its affiliates, or in a manner which is inimical or contrary to the
interests thereof, and shall not, directly or indirectly, engage in, enter the
employ of or render any service to any person, firm or business in direct
competition with any part of the business being conducted by the Company;
provided, however, that Executive’s ownership less than five percent (5%) of the
outstanding stock of a corporation shall not be itself be deemed to constitute
such competition. Executive recognizes that the possible restrictions on his
activities which may occur as a result of his performance of his obligations
under this paragraph 7(a) are required for the reasonable protection of the
Company and its investments. For purposes hereof, “direct competition” means the
pursuit of one or more of the same therapeutic or diagnostic indications
utilizing a substantially similar scientific basis.

 

(b) Failure of Executive to Comply. If, for any reason other than death or
disability, Executive shall, without written consent of the Company, fail to
comply with the provisions of paragraph 7(a) above, his rights to any future
payments or other benefits hereunder shall terminate, and the Company’s
obligations to make such payments and provide such benefits shall cease.

 

(c) Remedies. Executive agrees that monetary damages would not be adequate
compensation for any loss incurred by the Company by reason of a breach of the
provisions of this Section 7 and hereby agrees to waive the defense in any
action for specific performance that a remedy at law would be adequate.

 

8. Effect of Prior Agreements. This Agreement contains the entire understanding
between the parties hereto and supersedes any prior employment agreements
between the Company and Executive.

 

9. General Provisions.

 

(a) Binding Agreement. This Agreement shall be binding upon, and inure to the
benefit of, Executive and the Company and their respective permitted successors
and assigns.

 

(b) Legal Expenses. In the event that Executive incurs legal expenses in
contesting any provision of this Agreement and such contest results in a
determination that the Company has breached any of its obligations hereunder,
Executive shall be reimbursed by the Company for such legal expenses.



--------------------------------------------------------------------------------

10. Successors and Assigns.

 

(a) Assignment by the Company. This Agreement shall be binding upon and inure to
the benefit of the successors and assigns of the Company and, unless clearly
inapplicable, reference herein to the Company shall be deemed to include its
successors and assigns.

 

(b) Assignment by Executive. Executive may not assign this Agreement in whole or
in part.

 

11. Modification and Waiver.

 

(a) Amendment of Agreement. This Agreement may not be modified or amended except
by an instrument in writing signed by the parties hereto.

 

(b) Waiver. No term or condition of this Agreement shall be deemed to have been
waived except by written instrument of the party charged with such waiver. No
such written waiver shall be deemed a continuing waiver unless specifically
stated therein, and each such waiver shall operate only as to the specific term
or condition waived.

 

12. Severability. In the event any provision of this Agreement or any part
hereof is held invalid, such invalidity shall not affect any remaining part of
such provision or any other provision. If any court construes any provision of
this Agreement to be illegal, void or unenforceable because of the duration or
the area or matter covered thereby, such court shall reduce the duration, area
or matter of such provision, and, in its reduced form, such provision shall then
be enforceable and shall be enforced.

 

13. Governing Law. This Agreement has been executed and delivered in the State
of California, and its validity interpretation, performance, and enforcement
shall be governed by the laws of said State.

 

IN WITNESS WHEREOF, XOMA has caused this Agreement to be executed by its duly
authorized officer, and Executive has signed this Agreement, all as of the day
and year first above written.

 

XOMA (US) LLC

/s/    JOHN L. CASTELLO        

--------------------------------------------------------------------------------

John L. Castello

Chairman of the Board, President

and Chief Executive Officer

/s/    PATRICK J. SCANNON, M.D., PH.D.        

--------------------------------------------------------------------------------

Patrick J. Scannon, M.D., Ph.D.